FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                            November 15, 2018
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
 STEVEN M. HUNTER,

       Petitioner - Appellant,

 v.                                                            No. 18-1077
                                                     (D.C. No. 1:16-CV-02680-MJW)
 MOORHEAD, Warden,                                              (D. Colo.)

       Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY
                   _________________________________

Before HOLMES, O’BRIEN, and CARSON, Circuit Judges.
                  _________________________________

       Pro se petitioner Steven Hunter, a prisoner in the custody of the Federal Bureau of

Prisons, seeks a certificate of appealability (COA) to appeal the dismissal of his

28 U.S.C. § 2241 habeas petition. Hunter’s confinement arises from a conviction entered

by the District of Columbia Superior Court; therefore, he is considered a state prisoner

and must be granted a COA before he can appeal the denial of his § 2241 petition. See

Eldridge v. Berkebile, 791 F.3d 1239, 1243 (10th Cir. 2015) (stating a state prisoner must

obtain a COA to appeal the denial of a § 2241 petition, while a federal prisoner does




       
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
not).1 We deny Hunter’s request for a COA, deny his request to proceed in forma

pauperis (IFP) on appeal, and dismiss this matter.

       I.     BACKGROUND

       In 1996 the District of Columbia Superior Court convicted Hunter of assault, first

degree burglary, assault with a dangerous weapon, aggravated assault while armed, and

possession of a firearm during a crime of violence, and sentenced him to 31 years in

prison. On February 3, 2014, the United States Parole Commission (Commission)

released Hunter on parole. Seven months later, he was charged with stalking, cyber

stalking, and making a harassing phone call while he was on parole. At his parole

revocation hearing, Hunter, represented by counsel, admitted to violating the conditions

of his parole. The Commission initially determined the offense category to be four, with

an incarceration guideline range of 20 to 26 months, but on remand from the National

Appeals Board, the Commission lowered the offense category to one, with an

incarceration guideline range of 0 to 8 months. Nevertheless, on remand the Commission

again imposed a sentence of 60 months because Hunter presented a more serious risk

than indicated by the guidelines, there was a reasonable likelihood he would violate the

law if released, and his incarceration was necessary to protect the public.




       1
        At the time he filed his § 2241 petition, Hunter was housed at the United States
Penitentiary in Florence, Colorado. He was subsequently transferred to the Federal
Correctional Institution in Memphis, Tennessee. This circuit has jurisdiction based on his
placement at the time he filed is petition. Santillanes v. U.S. Parole Comm’n, 754 F.2d
887, 888 (10th Cir. 1985).
                                             2
       In his habeas petition, Hunter asserted twelve claims for relief. The parties

consented to proceed before a magistrate judge. See 28 U.S.C. § 636(c). The magistrate

judge denied habeas relief, denied a COA, denied leave to proceed IFP on appeal, and

dismissed the case. Hunter now seeks a COA on two claims: (1) the Commission

erroneously applied the 2000 version of the re-parole guidelines instead of the 1987

version, which resulted in a longer re-parole sentence in violation of the Ex Post Facto

Clause; and (2) the Commission’s imposition of the same sentence after remand

demonstrated vindictiveness in violation of his due process rights. He further asserts the

magistrate judge was biased against him. He has abandoned all other claims.

       II.    DISCUSSION

       A COA is a jurisdictional prerequisite to our review of a petition for a writ of

habeas corpus. Miller–El v. Cockrell, 537 U.S. 322, 336 (2003). We will issue a COA

“only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). Where, as here, “a district court has rejected the

constitutional claims on the merits, the showing required to satisfy § 2253(c) is

straightforward: The petitioner must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       We have thoroughly reviewed the record, Hunter’s pro se appellate briefs, and the

magistrate judge’s thorough and cogent order; he has failed to make the applicable

showing. In particular, he has not demonstrated how or why the magistrate judge erred;

he merely speculates, saying if the Commission had applied the 1987 version of the

                                             3
re-parole guidelines, the result of his re-parole proceedings would have been more

favorable. Making a case for a COA is difficult. It requires specific reasons, supported

by specific authority, detailing how the judge erred. Simply restating the arguments

raised in the district court and spouting platitudes and generalities falls far short. Because

no jurist of reason could reasonably debate the correctness of the result reached by the

magistrate judge, we deny a COA and dismiss this matter.

       Hunter asserts the magistrate judge was prejudiced against him because he issued

rulings adverse to him. “Adverse rulings alone do not demonstrate judicial bias.” Bixler

v. Foster, 596 F.3d 751, 762 (10th Cir. 2010). His argument is not even debatably

correct.

       III.   CONCLUSION

       We DENY the request for a COA and DISMISS this matter.

       The magistrate judge denied Hunter’s request to proceed on appeal without

prepayment of fees, a privilege extended only to those who qualify for in forma pauperis

(IFP) status, to wit, impecunious circumstances and the presentation of non-frivolous

issues. Hunter has here renewed his desire to proceed without prepayment of fees, again

claiming IFP status, but he fails to qualify. We deny his IFP request. The case is closed

and the relevant statute, 28 U.S.C. § 1915(a), does not waive payment of fees, only




                                              4
prepayment of fees. All filing and docketing fees ($505.00) are due and payable to the

Clerk of the District Court.




                                            Entered for the Court


                                            Terrence L. O’Brien
                                            Circuit Judge




                                           5